Breese, Ch. J.: I did not concur in the decision of Cole v. Van Riper, in which it is held a wife cannot convey her land without the assent of her husband, he being entitled to a life estate therein, and may become a tenant by the curtesy. Having such rights, it seems to me clear, a woman owning land, who in contemplation of marriage conveys it away, does so in fraud of the marital rights of her intended husband, and the conveyance is void. 1 Bright’s Husband and Wife, 221-222. This decision is, it seems to me, a necessary sequence of the case of Cole v. Van Riper.